Order entered January 20, 2021




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-20-00415-CR

                          CHRISTIAN PRICE, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 4
                            Dallas County, Texas
                    Trial Court Cause No. F18-76441-K

                                       ORDER

      Before the Court is the State’s January 15, 2021 motion for an extension of

time to file its brief. We GRANT the motion and ORDER the brief received with

the motion filed as of the date of this order.


                                                 /s/   DENNISE GARCIA
                                                       JUSTICE